DARGAN, C. J.
The first question to be ascertained is whether Hickman, the defendant below, had a lien on the 'horses to pay for their feed ? If he had not, it is immaterial ■to enquire whether the deed of trust from Grimes to the plaintiff was duly recorded or not, for the deed as between Grimes and Thomas the plaintiff is valid, and if the defendant had no lien on the horses he cannot resist a recovery. '
The defendant is an inn keeper at Elyton, Grimes was a snail contractor, and carried the mail by stage coaches from *669Tuscaloosa to the Blue Pond, about one hundred and forty miles. The horses were used by Grimes in running the stage from Elyton to another stand on the route and back. They were under the care of and fed by drivers in the employment of Grimes, but the defendant furnished stables and provender for them for more than two years, for which Grimes is indebted to him over four hundred dollars, and to secure this sum, he locked up the horses, asserting a lien on them, and refused to deliver them on the demand of the plaintiff.
We do not think that the defendant can claim a lien on the horses growing out of his character as an inn keeper, for Grimes, the original owner and who owes the debt, was not the guest of the defendant, and all the authorities agree in this» that to entitle an inn keeper to assert a lien on goods in his j possession to secure a debt due to him from the owner, he must show that the owner was his guest, and as such became indebted to him. Thejaw will then imply a lien in favqr _o_f... the inn keeper, by which he may hold the goods of his guest, "commitfed_to his custody, until the charges and expenses incurred at the inn are paid". — Grinnell v. Cook, 3 Hill, 485, and the cases there cited.
The claim or debt due from Grimes to the defendant resembles a debt due to an agister of cattle, or a livery stable keeper, from a customer, who is not required to pay what may be due for their kee^jpon every occasion that he may take possession of the horses or cattle for the purpose of using or employing them; and the law is well settled that neither the agister of cattle, nor the livery stable keeper, under such circumstances, can assert a lien on the cattle or horses to pay for their keep, unless by virtue of an express contract. — Cross on Lien, 214, 222; 5 Mees. & Welsb. 341.
The case of Grinnell v. Cook, before refered to, very much resembles the case under consideration. In that case, Tyler, the owner of the horses, resided in the same village with Grin-nell, the inn keeper, but was not his guest. The horses were sent by Tyler to the stables of Grinnell, who fed them lor some time, but they were used by Tyler and his servants. Cook a constable, levied an execution on them as the property of Tyler, and the question arose whether Grinnell had a ben on the horses to pay the amount due him for their keep. *670The court decided against the lien of the inn keeper. This authority is directly in point, and conclusive to show that the defendant has no lien on the horses. To my mind there is also another reason why the law will not imply alien in favor of the defendant. A lien in favor of an inn keeper or a tradesman consists in his right to retain the possession of the chattel in opposition to the title of the owner until some charge respecting it is paid, and if the possession is voluntarily surrendered to the owner,the lien is atan end — Beraw v. Waters, 3 C. & Payne, 520; 8 Mod. 172; Jackson v. Cummins, 5 Mees. & Welsb. 342. In this case, the horses were always in the possession of Grimes, and were regularly used by him until the defendant locked them up to secure a debt, some of which had been contracted for more than two years. They were therefore not in the possession of the defendant when the debt was contracted. This within itself would negative the existence of a lien by implication of law.
The judgment of the Circuit Court upon the facts agreed was in conformity with law, and must be affirmed.